department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil no cc pa apjp nlrose wta-n-119773-01 memorandum for associate area_counsel sbse - area attn kenneth hochman from subject james c gibbons chief cc pa apjp question of apportionment between spouses of overpayment credited to estimated_tax this chief_counsel_advice is in response to your request dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent your request relates to a dispute over the allocation of an overpayment from a married couple’s joint_return for which was credited to their estimated_tax husband and wife filed separate returns for the husband claimed the entire amount of the overpayment as estimated_tax on his return and the wife claimed none of it however the wife is now seeking to have a portion of the credit allocated to her the proper method for apportioning the amount in dispute depends on whether it is treated as a joint estimated_tax payment for or an overpayment from if it is an estimated_tax payment then it must also be determined whether the parties have agreed on its allocation the division of joint estimated_tax payments between spouses who file separate returns is not specifically covered in sec_6654 of the code which deals with estimated_tax penalties for individuals except by a reference in the sec_6654 regulations to regulations under former sec_6015 sec_6015 as in effect for years prior to permitted the division of estimated_tax payments by spouses who had filed a joint estimated_tax declaration but then chose not to file joint returns sec_1 b -1 b of the income_tax regulations was promulgated setting forth rules for dividing the joint estimated_tax payments pursuant to that regulation joint estimated_tax payments may be treated as payments on account of the tax_liability of either the husband or the wife for the taxable_year or may be divided between them in such manner as they agree thus if the spouses agree to an allocation of the payments the service will allocate the payments as they have agreed in the absence of an agreement the service will allocate the payments in proportion to the spouses’ separate tax for the year a formula is provided to compute the allocation based on each spouse’s separate tax wta-n-119773-01 although sec_6015 of the code was repealed in current sec_6015 is the innocent spouse provision the service has continued to use the allocation rules set forth in sec_1 b -1 b the current internal_revenue_manual provision irm follows these allocation rules and publication tax withholding and estimated_tax directs taxpayers to follow them as well in each of these sources it is clear that the taxpayers may agree to divide the estimated_tax payments as they like but in the absence of agreement the service will allocate the payments according to the formula in the regulation notwithstanding the repeal of the declaration_of_estimated_tax requirements of sec_6015 the allocation rules of sec_6015 set forth a rational means of dividing joint estimated_tax payments and should continue to be followed in 818_fsupp_444 n d mass the service argued that sec_1 b -1 b of the regulations still governed the proper division of estimated_tax payments made jointly but claimed separately the district_court stated that insofar as the regulation represents a facially rational method for dealing with the problem of jointly made but separately claimed estimated_tax payments the irs is entitled to employ that regulation to determine the proper method of allocating credits against such payments similar allocation formulas in other regulations also lend support to the sec_6015 allocation formula sec_1_6654-2 provides for a similar allocation formula to determine the preceding year’s tax for purposes of the sec_6654 safe_harbor in the case of married taxpayers who are filing separate returns but filed jointly last year and refers to sec_1 b -1 b for rules with respect to the allocation of joint payments of estimated_tax see also sec_20_2053-6 of the estate_tax regulations which sets forth a similar allocation formula to determine spouses’ separate tax and refers to sec_1 b -1 b to compute the decedent-spouse’s contribution to joint tax in order to determine the decedent’s share of a refund therefore if the amount in dispute is an estimated_tax payment for unless the husband and wife have agreed as to the division of their estimated_tax payments the service should follow the rules set forth in sec_1 b -1 b and allocate the amount to the spouses’ separate tax_liabilities for however the disputed amount arose from an overpayment of this couple’s tax_liability sec_6402 provides that the amount of any overpayment may be credited against the liability of the person who made the overpayment or refunded to such person an overpayment can therefore not be refunded or credited to a person who did not pay the tax giving rise to the overpayment it is well settled that when a husband and wife file a joint_return each spouse has a separate interest in the jointly reported income and a separate interest in any overpayment revrul_74_611 1974_2_cb_399 the service cannot apply the entire joint overpayment to a previous deficiency of one of the spouses 153_fsupp_365 cl_ct overpayments by joint filers are apportionable wta-n-119773-01 to each spouse to the extent that they contributed to the overpaid amount 135_f3d_329 5th cir see also 615_f2d_1335 cl_ct 397_fsupp_342 e d pa 400_fsupp_98 n d tex in revrul_80_7 1980_1_cb_296 the service provided the proper method for computing the amount of an overpayment claimed in a joint_return that may be credited to one spouse’s unpaid separate tax_liability this revenue_ruling applies the separate tax formula in regulation sec_20_2053-6 and sec_1_6654-2 to determine each spouse’s share of the joint tax_liability each spouse’s share of the joint liability is based on the tax_liability for which each would have been liable had each spouse filed a separate_return for the tax_year at issue sec_1_6654-2 a spouse’s contribution toward the payment of the joint liability must then be established if the spouses made joint estimated_tax payments the payments are allocated pursuant to the following formula separate tax_liability both separate tax_liabilities x estimated_tax payments therefore the service will determine a spouse’s individual refund by subtracting the spouse’s individual liability from the spouse’s contribution toward the joint tax_liability see also revrul_85_70 1985_1_cb_361 amplifying revrul_80_7 with respect to spouses residing in community_property states in this case the husband and wife had an overpayment on their return as a result of their joint estimated_tax payments however their overpayment was applied to their estimated_tax payments the question is therefore whether to apply the provisions of revrul_80_7 to determine each spouse’s separate interest in the overpayment or whether to treat the overpayment as a joint estimated_tax payment in if we apportion the amount of this overpayment based on revrul_80_7 then we must determine each spouse’s portion of the refund by determining the spouse’s individual contribution to the overpayment and individual liability for the tax however if the overpayment is a joint estimated_tax payment in then we allocate such payment in the absence of an agreement by the spouses in proportion to the separate tax_liabilities of the spouses in in revrul_76_140 1976_1_cb_376 the service ruled under similar facts that the amount of the joint overpayment which was credited to the following year’s estimated_tax should be allocated between them pursuant to the sec_6015 allocation formula in the absence of a contrary agreement by the parties g_c_m provides that once the spouses elected to credit the amount of the overpayment to next year’s estimated_tax it ceased to be an overpayment and became an estimated_tax payment see sec_6402 and sec_301_6402-3 of the code and regulations respectively it is no longer property of the parties but is a tax payment belonging to the united_states see sec_6513 therefore allocating the amount credited pursuant to the sec_6015 formula is not abridging the parties of their property rights to the overpayment they exercised those rights when they jointly credited their joint overpayment to estimated_tax wta-n-119773-01 we believe that revrul_76_140 as supported by the analysis set forth in g_c_m remains the correct approach in determining the apportionment of estimated_tax payments arising from joint overpayments in the prior year therefore the allocation formula of sec_6015 using the separate tax_liabilities of the spouses in should be applied in this case in the absence of an agreement between the spouses what remains to be determined is whether there is an agreement according to the facts presented the returns as filed by husband and wife evidenced an agreement to allow the full amount to the husband and none to the wife she is now claiming some of the credit in revrul_76_140 we stated that in such a case the spouse now claiming there was no agreement should have the burden_of_proof with regard to that issue therefore she should present some evidence that the returns filed did not reflect an agreement of the parties we hope this is helpful if you need further assistance please call nancy rose at 1as noted in your request for advice the district_court in united_states v elam ustc big_number c d calif rev’d and remanded 112_f3d_1036 9th cir did not follow the allocation formula of sec_1 b -1 b under similar facts treating the amount as an overpayment which must be allocated according to the spouses’ contributions rather than as an estimated_tax payment the government apparently did not argue that the spouses’ sec_6402 election converted the overpayment to an estimated_tax payment on appeal the ninth circuit reversed the district court’s granting of a motion for summary_judgment and remanded to the lower court to consider the effect of a pre-nuptial agreement in determining the source of the overpayment thus it appeared to accept without revisiting the issue the district court’s determination that an overpayment credited to next year’s estimated_tax remained an overpayment to be allocated between the spouses according to contribution we believe that the elam decision does not correctly reflect the interplay between sec_6402 sec_6513 and sec_1 b -1 b we believe that the analysis contained in revrul_76_140 remains the correct position the service should follow
